ON REHEARING
I rPER CURIAM.
We granted re-hearing in the instant case to review our decisions regarding the award of interest in Helena Chemical Company v. Adrion Nichols, docket number 96-856, and Helena Chemical Company v. Nichols & Nichols, Inc. et al., docket number 96-857. In those cases, we awarded interest as per the contract from the date each payment was due until May 24, 1994, the date of judicial demand, and then legal interest from that date until payment. La.Civ.Code art. 2000 reads, “[w]hen the object of the performance is a sum of money, damages for delay and performance are measured by the interest on that sum from the time it is due, at the rate agreed by the parties or, in the absence of an agreement, at the rate of legal interest as fixed by Article 2924.” In our original opinion, we cite AcadiEnergy v. McCord Exploration Co., 596 So.2d 1334 (La.App. 3 Cir.1992), stating that legal interest attaches from the date of judicial demand. The authority relied on in AcadiEnergy is Whitney National Bank of New Orleans v. Poydras Center Assoc., 557 So.2d 422, 427 (La.App. 4 Cir.1990), which holds that “[t]he law is clear that legal interest is recoverable on debts arising ex contractu from the time they become due, unless |2otherwise stipulated.” (emphasis added). In the instant case, the parties agreed to an annual interest rate that would be paid for delay in performance (18% per annum from the date the payments were due which was 30 days from the date of each monthly statement). Clearly, Article 2000 allows for the parties to stipulate to an interest rate and we find that rate should be awarded as damages not only from the date payment was due, but also from the date of judicial demand.
CONCLUSION
Re-hearing is granted and our judgments are amended accordingly to reflect that in*1001terest is awarded in the amount of 18% per annum, the amount agreed upon in the contract, from the date each payment was due until paid. In all other respects our judgments remain the same.
REHEARING GRANTED AND OPINION AMENDED.